Ellsworth, J.
Oliver Stephens, the pauper, was born in Naugatuck, which was, then, a part of Waterbury, but is now a distinct town, by the name aforesaid. By the common law of this state, a person absent on the division of a town, is settled in the particular locality where born or settled ; and therefore Stephens, unless there be something more, is an inhabitant of Naugatuck.
Had this pauper been supplied by any other town than Naugatuck, it is certain that Naugatuck could have been sued for the support furnished ; nor indeed could any other town have been made liable. He was not born in the limits of the present town of Waterbury or Middlebury ; and hence they could not be made liable. Stephens cannot be settled in two towns ; and where is he settled, if not in Naugatuck?
The agreement proved, in this case, between the towns of Waterbury and Middlebury, how they will apportion between themselves the expenses incurred for paupers, “ who may become chargeable without said limits,” does not affect the question of settlement.
Naugatuck is liable, as if no such agreement had been made. How then can this town sue for the support of its own pauper ? If it takes the place of Waterbury, as being equitably entitled to the benefit of the provision in the charter, this will not help the matter; for that provision embraces only expenses incurred “ without its limits." The latter words cannot be rejected as unmeaning or inconsistent; nor is their meaning open to a serious question. The charter of Middlebury seems to have made no provision for absent inhabitants, who should return to their respective towns, and become poor. Perhaps the legislature expected the usual law to apply, as the chance would be equal in the two towns, in proportion to the extent of territory.
*384We advise that judgment be rendered for the defendants.
In this opinion, Church, Ch, J. and Stores, J. concurred.
Waite and Hinman, Js.
thought, that, by the last clause in the act incorporating the town of Middlebury, the inhabitants of Waterbury and Middlebury, then residing without the limits of those towns, who afterwards became chargeable without said limits, were thereafter to be supported at the joint expense of such towns ; and that the application of said clause was not restricted to the expense of supporting said paupers, while residing out of said limits; and, as the pauper in question was one of the persons to whom the clause properly applied, it was the duty of Middlebury to pay its proportion of the expense of supporting him.
They also thought, that the incorporation of Naugatuck had not varied the liability of Middlebury, in any respect: that its only effect was, to exonerate Waterbury from its liability, and cast it upon Naugatuck; and consequently, under the facts agreed to, in this case, the plaintiffs were entitled to recover the amount claimed by them.
Judgment for defendants.